White, Presiding Judge.
The conviction in the lower court, was for perjury, predicated upon testimony given by defendant, as a witness on the trial of one Guy Williams for assault with intent to murder.
Exceptions were made to the sufficiency of the indictment, and they are again insisted upon on this appeal. We are of the opinion, after close scrutiny of the allegations, that they are sufficient even' though the pleader has made his assignment to hinge unnecessarily close to statements made by defendant with regard to an assault by Williams upon one Gassaway, The excerpt from defendant’s testimony, as set forth, and upon which, the perjury is assigned, though not saying in terms that Williams was making an assault, shows facts constituting an assault. He says “he saw” the parties, Williams and Gassaway, “standing near each other, near a billiard table, in said saloon, and that he saw Guy Williams holding his gun with the muzzle down in the direction of Gassaway.” If the parties were close together, and Williams was holding the gun with the muzzle in the direction of Gassaway, we think it is equivalent to saying-that he was pointing the gun at Gassaway; which sufficiently charges an assault in so far as necessary to be charged in connection with the other allegations in the indictment.
*181Opinion delivered November 2, 1887.
It was competent to introduce a pending indictment for perjury against defendant’s witness Moore, based upon the same transaction out of which .this prosecution grew, not, indeed, as to his competency, but as matter going directly to his credibility with the jury in this case. It tended to show the motives for the witness’s testimony in this particular matter. For the purpose for which it was thus admitted and admissible, it was not incumbent upon the court specially to limit and restrict its purposes in the charge, because the evidence in no manner tended to exercise a wrong, undue or improper influence upon the jury as to the main issue. (Davidson v. The State, 22 Texas Ct. App., 373.) This evidence did not fall within the rule which requires of the court that it should be limited and restricted. Notwithstanding the criticisms made by counsel upon the charge of the court, we think it is substantially and sufficiently applicable to the facts, and presented the law fairly upon the issues made.
As to the sufficiency of the evidence, suffice it to say that it is conflicting and its weight and credibility were peculiarly within the province of the jury to determine, and, if they believed the State’s witnesses, then the case was fully made out.
Our examination of the record has furnished us with no reason demanding a reversal of the judgment, and it is therefore affirmed.

Affirmed.